         Case 5:17-cr-00381-DAE Document 548 Filed 12/11/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 UNITED STATES OF AMERICA                       )
   Plaintiff,                                   )
                                                )
 vs.                                            )     Case No. SA-17-CR-381(1)-DAE
                                                )
 CARLOS I. URESTI,                              )
   Defendant.                                   )

                     JOINT MOTION FOR ENTRY OF
        AGREED ORDER PARTIALLY LIFTING THE RESTRAINING ORDER

        Plaintiff UNITED STATES OF AMERICA and Defendant CARLOS I. URESTI file this

Joint Motion for an Agreed Order Partially Lifting the Restraining Order entered by the Court,

showing as follows:

        1.     On February 22, 2018, a jury found the Defendant guilty on six counts of wire

fraud, one count of conspiracy to launder money instruments, one count of engaging in monetary

transactions in property, two counts of securities fraud, and one count of acting as an unregistered

securities broker. (Doc. No. 318).

        2.     On March 6, 2018, the Court entered an Ex Parte Restraining Order. (Doc. No.

323).

        3.     On June 26, 2018, Defendant was sentenced to one hundred forty four months

incarceration, three years supervised release and to pay a $1,100.00 special assessment and

$6,345,441.00 in restitution. (Doc. No. 407).

        4.     Since his conviction, the Defendant has maintained several bank accounts which

the parties agree should be closed. These bank accounts consist of a law firm operating account

at Broadway Bank (4356), a law firm IOLTA account at Broadway Bank (4357) and a campaign

account at Broadway Bank (4359). The parties agree that Defendant can continue to maintain a

personal account at Broadway Bank (4358).
         Case 5:17-cr-00381-DAE Document 548 Filed 12/11/18 Page 2 of 4



       5.       The parties request that the Restraining Order be partially lifted to permit the

closure of the three accounts identified above.

       WHEREFORE, the Parties pray that the proposed agreed order be approved and entered

by the Court.

                                                       Respectfully submitted,

                                                       JOHN F. BASH,
                                                       UNITED STATES ATTORNEY

                                                  By: /s/ Erica Benites Giese
                                                      ERICA BENITES GIESE
                                                      Assistant United States Attorney
                                                      Texas Bar No. 24036212
                                                      601 N.W. Loop 410, Suite 600
                                                      San Antonio, Texas 78216
                                                      T: (210) 384-7255
                                                      F: (210) 384-7247
                                                      E-mail: Erica.giese@usdoj.gov




AGREED:


 /s/ Carlos Uresti
CARLOS URESTI
Defendant
c/o Mikal Watts
Watts, Guerra, LLP
4 Dominion Drive, Bldg 3, Suite 100
San Antonio, Texas 78257


APPROVED AS TO FORM:


  /s/ Alicia D. O’Neill
ALICIA D. O’NEILL
1207 South Shepherd Street
Houston, Texas 77019
Attorney for Defendant



                                                   2
         Case 5:17-cr-00381-DAE Document 548 Filed 12/11/18 Page 3 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Joint Motion for Entry of
Agreed Order to Partially Lift Restraining Order was electronically filed via the Court’s CM/ECF
system on December 11, 2018 and notice sent to the following:

       Rashin Mazaheri                               John J. Ritenour, Jr.
       Dryer & Mazaheri, PLLC                        THE RITENOUR LAW FIRM
       Attorneys and Counsellors At Law              111 Soledad, #850
       111 Soledad Street, Suite 110                 San Antonio, Texas 78205
       San Antonio, Texas 78205                      Attorney for Defendant
       Attorney for Defendant
                                                     Mikal C. Watts
                                                     Watts, Guerra, LLP
                                                     4 Dominion Drive, Bldg. 3, Suite 100
                                                     San Antonio, Texas 78257
                                                     Attorney for Defendant


and I further certify its mailing by United States Postal Service to the following:

       Alicia Devoy O’Neill
       1207 South Shepherd Street
       Houston, Texas 77019
       Attorney for Defendant

                                                         /s/ Erica Benites Giese
                                                         ERICA BENITES GIESE
                                                         Assistant United States Attorney




                                                 3
         Case 5:17-cr-00381-DAE Document 548 Filed 12/11/18 Page 4 of 4



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 UNITED STATES OF AMERICA                        )
   Plaintiff,                                    )
                                                 )
 vs.                                             )
                                                 )
 CARLOS I. URESTI,                               )    Case No. SA-17-CR-381(1)-DAE
   Defendant.                                    )

                                        AGREED ORDER

       Came on to be heard the United States of America’s Joint Motion for Entry of Agreed

Order Partially Lifting the Restraining Order. After consideration of the motion, the Court finds

the relief is appropriate and the motion should be GRANTED.

       IT IS THEREFORE ORDERED that the Court’s Ex Parte Restraining Order (Doc. No.

323) is LIFTED solely so that the Defendant may close his law firm operating account (4356), a

law firm IOLTA account (4357) and a campaign account (4359).

       IT IS FURTHER ORDERED that the Ex Parte Restraining Order remains in all

other respects in effect as to the Defendant’s property and interests in property.



Dated____________________                     _________________________________________
                                              DAVID ALAN EZRA
                                              SENIOR UNITED STATES DISTRICT JUDGE
